Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 16, 2014

                                    No. 04-13-00690-CV

               IN RE ESTATE OF ALVILDA M. AGUILAR, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2802
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is deemed filed as of January 13, 2014.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court